Order entered September 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00167-CR

                               MELVIN PIERRE JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80626-2014

                                            ORDER
        The Court has before it appellant’s September 14, 2015 motion to abate the appeal to

allow the trial court to enter written findings of fact related to the voluntariness of appellant’s

custodial statement in accordance with article 38.22, section 6 of the Texas Code of Criminal

Procedure. We GRANT the motion.

       We ORDER the trial to prepare written findings of fact that state the basis for its ruling

regarding the voluntariness of appellant’s statements. See TEX. CODE CRIM. P. ANN. art. 38.22, §

6 (West Supp. 2014); Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013).             We

further ORDER the trial court to file, within THIRTY DAYS of the date of this order, a

supplemental record containing the written findings of fact.
       The Court will set appellant’s briefing deadline after it has received the supplemental

record containing the written findings of fact.

       We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; Andrea Stroh Thompson, Collin County District

Clerk; and to counsel for all parties.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal shall

be reinstated thirty days from the date of this order or when the supplemental record with the

findings of fact is received.

                                                   /s/    LANA MYERS
                                                          JUSTICE